Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTROL OF COOLANT TEMPERATURE IN ENERGY STORAGE ENCLOSURE

Examiner: Adam Arciero	SN: 16/747,277	Art Unit: 1727	May 16, 2022

DETAILED ACTION
Applicant’s response filed on May 09, 2022 has been received. Claims 1-10, 13-17 and 19-20 are currently pending. Claims 8 and 15 have been amended. Claims 1-7 remain withdrawn from consideration. Claims 11-12 and 18 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Krauer et al. on claims 8-13 and 15-19 are maintained.
Claim(s) 8-11,15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauer et al. (US 2009/0020346 A1).
As to Claims 8 and 15, Krauer et al. discloses a motor vehicle comprising: an electric motor-generator; a battery pack configured to supply current to said motor; and an electronic controller configured to: control charging operations of said battery pack (detect a request and command a rate of charge); determine a dew point inside said battery pack during charging; supply a coolant to the battery pack during charging and regulating a temperature of said coolant during charging to maintain a temperature and humidity (dew point) of the battery pack during charging (Abstract, Fig. 1, and paragraphs [0045, 0056]). It is the position of the Office that the controller of Krauer is intrinsically configured to perform the claimed functions given that the structure (sensors and controller) of Krauer and the present invention is the same. See MPEP 2114.
As to Claim 9 and 16, Krauer et al. discloses wherein sensors are used to detect the temperature and humidity of the battery pack (paragraph [0045]). The controller of Krauer is configured to perform the claimed functions given that the structure (sensors and controller) of Krauer and the present invention is the same.
As to Claims 10 and 17, Krauer discloses wherein the sensors sense the temperature and humidity within the battery pack, which reads on the sensors being arranged within a housing of the battery pack (paragraphs [0044-0045]).
As to Claims 13 and 19, Krauer discloses wherein the batteries are lithium-ion batteries (claim 9) and the controller of Krauer is configured to perform the claimed functions given that the structure (sensors and controller) of Krauer and the present invention is the same.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Krauer et al. and King on claims 14 and 20 are maintained.
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauer et al. (US 2009/0020346 A1) in view of King (US 2018/0086224 A1).
As to Claims 14 and 20, Krauer does not specifically disclose wherein the vehicle comprise cabin temperature and humidity sensors.
However, King teaches of a battery powered vehicle, comprising cabin temperature and humidity sensors that provide signal inputs to the controller (paragraphs [0030 and 0032]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle and battery system of Krauer to comprise cabin temperature and humidity sensors that signal inputs to the controller because King teaches that these signals can be used to help make decisions by the controller (paragraph [0032]).

Response to Arguments
Applicant's arguments filed May 09, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
a) Krauer does not teach the amended limitations of the independent claims (claims 1 and 8).

In response to Applicant’s arguments, please consider the following comments:
a) The amended limitations do not limit the structure to the product claim, as they broadly define a function of the controller. Since Krauer discloses all of the necessary structural claimed elements the controller of Krauer is intrinsically configured to perform those claimed functions. See MPEP 2114. Applicant has not met the burden to establish that the prior art does not possess the characteristic relied upon. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727